Citation Nr: 1048484	
Decision Date: 12/30/10    Archive Date: 01/11/11

DOCKET NO.  09-28 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida


THE ISSUE

Entitlement to payment or reimbursement for emergency medical 
services provided at a private medical facility during the period 
from June 16, 2008 to June 19, 2008.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel







INTRODUCTION

The Veteran served on active duty from October 1995 to October 
1999.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from determinations made in September 2008, October 2008 
and November 2008 by the Department of Veterans Affairs (VA) 
Medical Center in Tampa, Florida, which denied payment or 
reimbursement of emergency medical expenses incurred at a private 
medical facility from June 16, 2008 to June 19, 2008.

In August 2010, the Veteran testified during a video conference 
Board hearing before the undersigned Veterans Law Judge.  A 
transcript of the hearing is of record.  The Board notes that 
after his video conference Board hearing the Veteran submitted 
evidence with a waiver of his right to have it considered as an 
initial matter by the Agency of Original Jurisdiction (AOJ).  As 
such, it need not be considered by the AOJ prior to this 
appellate review.


FINDINGS OF FACT

1.  The Veteran is not service-connected for any disabilities.

2.  The Veteran received emergency medical treatment for 
perforation of the bladder after a motor vehicle accident at St. 
Joseph's Hospital in Tampa, Florida from June 16, 2008, to June 
19, 2008. 

3.  VA payment or reimbursement for the costs of the care, from 
June 16, 2008 to June 19, 2008, was not pre-authorized by VA. 

4.  The evidence reveals that at the time of the June 2008 
medical treatment, the Veteran had an automobile insurance 
policy, which provided partial payment for the treatment that is 
the subject of this claim.



CONCLUSION OF LAW

The criteria for payment or reimbursement for emergency medical 
services incurred at a private medical facility from June 16, 
2008 to June 19, 2008, are not met.  38 U.S.C.A. § 1725 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 17.1000-17.1008 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010), requires 
VA to assist a claimant at the time that he or she files a claim 
for benefits.  As part of this assistance, VA is required to 
notify claimants of what they must do to substantiate their 
claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  
However, there is no indication in the VCAA that Congress 
intended the act to revise the unique, specific claim provisions 
of Chapter 17, Title 38 of the United States Code.  See 38 C.F.R. 
§§ 17.123-17.132; see also Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  

In the instant case the facts are not in dispute and the issue 
will be decided as a matter of law.  The legal outcome is clearly 
dictated by the existing law regardless of any further notice the 
Veteran might receive.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001) (VCAA notice not required where there is no 
reasonable possibility that additional development will aid the 
Veteran); see also Mason v. Principi, 16 Vet. App. 129, 132 
(2002) (VCAA not applicable "because the law as mandated by 
statute and not the evidence is dispositive of the claim").  
Accordingly, VCAA notice is not required in this case.



Payment or Reimbursement of Private Medical Expenses

The Veteran has appealed VA's determinations denying him 
entitlement to have VA pay for emergency and contemporaneous 
inpatient medical services he received during hospitalization at 
St. Joseph's Hospital in Tampa, Florida, from June 16, 2008, 
through June 19, 2008.  Invoices found in the record and/or 
subsequently supplied to the Board by the Veteran show charges 
for the hospital bill, an ambulance fee, at least two doctor 
bills, anesthesia care, and the costs of diagnostic services.  
These medical services were rendered following an automobile 
accident in which the Veteran suffered serious injuries.  

According to the Veteran's Board testimony, his automobile 
insurance policy paid $10,000 to vendors, mostly towards the 
hospital bill.  The remainder of hospital bill was apparently 
written off in view of the Veteran's limited financial resources 
to render payment.  The Veteran seeks reimbursement for his 
payment of several ancillary services not included on the 
hospital bill.  In his January 2009 Notice of Disagreement, his 
July 2009 VA Form 9, Substantive Appeal, and during his Board 
testimony, the Veteran asserted that the automobile accident 
insurance policy, which was required under Florida state law, is 
not a "health plan contract" rendering him ineligible for 
reimbursement under federal law and VA regulations.

In adjudicating a claim for reimbursement of medical expenses, 
the Board must first make a factual determination as to whether 
VA gave prior authorization for the non-VA medical care that the 
Veteran received in a private facility.  See 38 U.S.C.A. 
§ 1703(a); 38 C.F.R. § 17.54.  In this case, it is not contended 
that VA specifically agreed to pay the medical bills incurred at 
the private facility and the Veteran testified that he was 
unconscious when brought to the hospital.  Therefore, the Board 
must conclude that prior authorization for the private medical 
treatment received between June 16, 2008, and June 19, 2008, was 
not obtained pursuant to 38 C.F.R. § 17.54, and that payment is 
not warranted for expenses incurred in conjunction with that 
treatment under 38 U.S.C.A. § 1703.

In this case, the Veteran is not service connected for any 
disability.  Payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
17.1008.  Section 1725 was enacted as part of the Veterans 
Millennium Health Care and Benefits Act, Public Law 106-177.  The 
provisions of the Act became effective as of May 29, 2000.  To be 
eligible for reimbursement under this authority, the Veteran has 
to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
Veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility;

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider;

(i) The Veteran is not eligible for reimbursement under 38 
U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. 
§ 1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of Veterans, primarily those who 
receive emergency treatment for a service-connected disability).  

See 38 C.F.R. § 17.1002 (2010). 

The Board notes that similar regulations regarding a health-plan 
contract govern the payment or reimbursement for ambulance 
services found at 38 C.F.R. § 17.1003(c).

These criteria are conjunctive, not disjunctive; thus all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 
(June 1991) (use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met).

To prevail on his claim, one of the things the Veteran needs to 
show is that he has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment.  The term "health-plan contract" is defined by 
statute to include "an insurance policy or contract, medical or 
hospital service agreement, membership or subscription contract, 
or similar arrangement under which health services for 
individuals are provided or the expenses of such services are 
paid."  38 U.S.C.A. § 1725(f)(2)(A).  There is no limitation in 
the section 1725 definition that the insurance policy be 
something other than an automobile accident policy.  

Although not directly controlling for purposes of 38 C.F.R. 
§ 17.1002(g), the Board parenthetically notes that 38 U.S.C.A. 
§ 1725(f)(3) defines the term "third party" to include "an 
automobile accident reparations insurance carrier."  38 U.S.C.A. 
§ 1725(f)(3)(D).  This indicates that Congress specifically 
considered automobile liability insurance in promulgating the 
language of § 1725.  Indeed, there is simply no evidence of any 
legislative intent to exclude automobile insurance coverage from 
the provisions of § 1725 for the purpose of defining a "health-
plan contract."  

In addition, the definition of a "health-plan contract" in the 
relevant VA regulations specifically includes health coverage 
provided under an automobile insurance policy.  See 38 C.F.R. 
§ 17.1001(a)(5) (health plan contract means a law of a state or 
political subdivision described in 38 U.S.C.A. § 1729(a)(2)(B) 
concerning motor vehicle accidents).  Under 38 U.S.C.A. 
§ 1729(a)(2)(B), when a veteran is furnished care for a 
nonservice-connected disability the federal government is given a 
right to recover or collect reasonable charges from a third party 
in certain cases, including when such charges were "incurred as 
the result of a motor vehicle accident to which applies a State 
law that requires the owners or operators of motor vehicles 
registered in that State to have in force automobile accident 
reparations insurance."  38 U.S.C.A. § 1729(a)(2)(B).  

The Veteran has clearly testified, as well as conceded in 
writing, that he had an automobile insurance policy required by 
state law that paid part of the expenses for services he received 
in June 2008 as the result of his motor vehicle accident for 
which he now seeks reimbursement.  Therefore, under federal law 
and VA regulations, the Veteran had coverage under a health-plan 
contract for payment or reimbursement, in whole or in part, for 
the emergency treatment provided the Veteran by the private 
facility, health care providers, and city ambulance in June 2008.  
In other words, the Veteran fails to meet the conditions of 
subsection (g) of 38 C.F.R. § 17.1002.  Thus, because the Veteran 
does not meet all of the requirements of 38 C.F.R. § 17.1002, 
reimbursement is prohibited.  

The Board need not go into whether his claim for reimbursement 
was timely filed, or whether he meets any of the other criteria 
of § 17.1002, as the failure to meet any of them precludes 
payment or reimbursement of unauthorized medical expenses.  See 
Melson v. Derwinski, 1 Vet. App. 334.

The Board lacks authority to award medical care benefits except 
as authorized by statute and regulations.  The law allows VA to 
pay only when there is no coverage at all, and in this case there 
was coverage.  "[W]here the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
[Board] terminated because of the absence of legal merit or the 
lack of entitlement under the law."  See Sabonis v Brown, 6 Vet. 
App. 426, 430 (1994).  For these reasons, the Board finds that 
the Veteran's claim is without legal merit, and the appeal must 
be denied.

ORDER

Entitlement to payment or reimbursement for emergency medical 
services provided at a private medical facility from June 16, 
2008 to June 19, 2008, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


